



Exhibit 10.46


PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS UNDER THE
CATALENT, INC.


2014 OMNIBUS INCENTIVE PLAN


(Performance Period commencing on July 1, 2016 and ending on June 30, 2019)


Pursuant to the Performance Share Unit Grant Notice for Non-U.S. Participants
(the “Grant Notice”) delivered to the Participant (as defined in the Grant
Notice), and subject to the terms of this Performance Share Unit Agreement for
Non-U.S. Participants (this “Performance Share Unit Agreement”), including any
special terms and conditions for the Participant’s country set forth in Appendix
1 attached hereto (collectively, along with Exhibit A, this “Agreement”), and
the Plan, Catalent, Inc. (the “Company”) and the Participant agree as follows.


1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement have the meaning set forth in the Plan or the Grant Notice, as
applicable.


(a)Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.


(b)Performance Period. The term “Performance Period” means the period commencing
on July 1, 2016 and ending on June 30, 2019.


(c)Performance Share Unit. The term “Performance Share Unit” means a
performance-based Restricted Stock Unit granted pursuant to Section 11 of the
Plan.


(d)Period of Service. The term “Period of Service” means the continuous period
of the Participant’s Employment up to the Termination Date, and also includes
any prior period of Employment separated by: (i) any break in Employment as a
result of a leave of absence authorized by the Company or by law; and (ii) any
break in Employment not authorized by the Company or by law lasting twelve (12)
months or less.


(e)
Plan. The term “Plan” means the 2014 Omnibus Incentive Plan, as in effect from

time to time.


(f)Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 10 of this Agreement or any covenant regarding confidentiality,
competitive activity, solicitation of the Company’s or any of its Affiliates’ or
Subsidiaries’ vendors, suppliers, customers or employees or any similar
provision applicable to or agreed to by the Participant, all to the extent
permitted by law.


(g)Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of his or her
intention to retire.


(h)Termination Date. The term “Termination Date” shall mean the date upon which
the Participant incurs a Termination for any reason.




2.Grant of Performance Share Units. Subject to the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the EPS and RTSR
Target Number of Performance Share Units provided in the Grant Notice.


3.Vesting. Subject to the terms and conditions contained in this Agreement, the
Grant Notice and the Plan, the Performance Share Units shall vest as provided on
Exhibit A, except as otherwise set forth in Section 6 of this Agreement. With
respect to any Performance Share Unit, the period during which such Performance
Share Unit remains subject to vesting requirements shall be its Restricted
Period.







--------------------------------------------------------------------------------





4.Dividend Equivalents. The Company will credit Performance Share Units with
dividend equivalent payments following the payment by the Company of dividends
on shares of Common Stock. The Company will provide such dividend equivalents in
shares of Common Stock having a Fair Market Value per Performance Share Unit, as
of the date of such dividend payment, equal to the per-share amount of such
applicable dividend, and shall be payable at the same time as (and only if) the
Performance Share Units are settled in accordance with Section 5 below. In the
event that any Performance Share Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Performance Share Units.


5.Settlement of Performance Share Units. Upon expiration of the Restricted
Period with respect to any outstanding Performance Share Unit not previously
forfeited in accordance with Exhibit A or Section 6 below, the Company shall
issue to the Participant as soon as practicable (but no later than March 15 of
the year following the year in which the Restricted Period expires) one share of
Common Stock for such Performance Share Unit, and such Performance Share Unit
shall be cancelled; provided, however, that the Committee may, in its sole
discretion, elect to defer the issuance of such shares beyond the expiration of
the Restricted Period if such extension would not cause adverse tax consequences
under Section 409A.


6.
Treatment on Termination.



(a)Subject to clauses (b) - (d) below, if the Participant incurs a Termination
prior to the Regular Vesting Date (as defined on Exhibit A), (i) the
Participant’s Performance Share Units shall cease vesting and (ii) the
Participant shall forfeit all unvested Performance Share Units to the Company
for no consideration as of the Termination Date.


(b)Death. If the Participant incurs a Termination due to death, the EPS Target
Number of Performance Share Units and the RTSR Target Number of Performance
Share Units or the number of Converted RSUs (as defined on Exhibit A) to the
extent applicable, shall, to the extent not then vested or previously forfeited
or cancelled, become fully vested, the Restricted Period shall expire and any
unvested Performance Share Units will immediately be forfeited to the Company by
the Participant for no consideration.


(c)Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, the number of Performance Share Units as determined in
accordance with Exhibit A, to the extent applicable, shall, to the extent not
then vested or previously forfeited or cancelled, continue to vest as provided
on Exhibit A as if the Participant had continued Employment through the Regular
Vesting Date, subject to the Participant’s compliance with the restrictive
covenants set forth in Section 10 and the Participant’s execution, delivery and
non-revocation of a waiver and release of claims in favor of the Company and its
Affiliates and Subsidiaries in a form prescribed by the Company on or prior to
the 60th day following the Termination Date; provided, however, in the case of a
Termination due to Retirement, the number of Performance Share Units, if any,
that shall vest shall be the number determined in accordance with Exhibit A and
then multiplied by a fraction, the numerator of which is equal to the number of
days between and including the first day of the Performance Period and the date
the Participant incurs a Termination due to Retirement and the denominator of
which is 1095 (the “Retirement Fraction”). Upon the Regular Vesting Date, the
Restricted Period shall expire with respect to the Retirement Fraction of the
Performance Share Units, and the Participant will immediately forfeit the
remaining fraction of the unvested Performance Share Units to the Company for no
consideration.


Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Participant's
jurisdiction that would cause the continued vesting of the Performance Share
Units after Termination due to retirement being deemed unlawful and/or
discriminatory, the unvested Performance Share Units shall be treated as set
forth in the remaining provisions of this Section 6.


(d)Change in Control. In the event of a Change in Control, if the Participant
incurs a Termination by the Service Recipient without Cause (other than due to
death or Disability/Retirement) prior to the Regular Vesting Date, the number of
Converted RSUs shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested and the Restricted Period shall expire. If the
Service Recipient’s Termination was a Retirement, the vesting referenced in this
clause 6(d) shall be with respect to the Retirement Fraction of the number of
Converted RSUs.


7.Non-Transferability. The Performance Share Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
in this Agreement or the Plan, no assignment or transfer of the Performance
Share Units, or of the rights





--------------------------------------------------------------------------------





represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right in
this Agreement or the Plan whatsoever, but immediately upon such assignment or
transfer the Performance Share Units shall be forfeited and become of no further
effect.


8.Rights as Stockholder. The Participant or a Permitted Transferee of the
Performance Share Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Performance Share Unit unless and until
the Participant becomes the holder of record or the beneficial owner of such
Common Stock, and no adjustment shall be made for dividends or distributions or
other rights in respect of such share of Common Stock for which the record date
is prior to the date upon which the Participant becomes the holder of record or
the beneficial owner thereof.


9.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefore, an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) the Participant received upon
the sale or other disposition of, or distributions in respect of, the
Performance Share Units and any shares of Common Stock issued in respect
thereof. Any reference in this Agreement to grounds existing for a Termination
for Cause shall be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause. The Performance Share Units and all proceeds thereof shall be
subject to the Company’s Clawback Policy (to comply with applicable laws or with
the Company’s Corporate Governance Guidelines or other similar requirements), as
in effect from time to time, to the extent the Participant is a director or
“officer” as defined in Rule 16a-1(f) promulgated under the Exchange Act.


10.
Restrictive Covenants.



(a)To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non- interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.


(b)
Competitive Activity.



To the extent a Participant lives in a jurisdiction where restrictive covenants
are void as against public policy, Section 10(b) of this Agreement shall be
considered deleted from and therefore not part of this Agreement.


(i)The Participant shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the Date of Grant and ending on the date that is
12 months after the Termination Date (the “Restricted Activity Period”), the
Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:


(I)During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any
individual, person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting in competition with the
Company or any of its Subsidiaries or Affiliates, the business of any client or
prospective client:


(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;



(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or



(3)
for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.



(II)During the Restricted Activity Period, the Participant will not directly or
indirectly:





--------------------------------------------------------------------------------







(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to



pharmaceutical, biotechnology, over-the-counter    and
vitamins/minerals/supplements companies related to pre-clinical and clinical
development, formulation, analysis, manufacturing and/or packaging and any other
technology, product or service of the type developed, manufactured or sold by
the Company or any of its Subsidiaries or Affiliates (including, without
limitation, any other business that the Company or any of its Subsidiaries or
Affiliates have plans to engage in as of the Termination Date) in any
geographical area where the Company or any of its Subsidiaries or Affiliates
conducts business (a “Competitive Business”);


(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;



(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or



(4)
interfere with, or attempt to interfere with, any business relationship (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries or Affiliates and any customer, client, supplier, or investor of
the Company or any of its Subsidiaries or Affiliates.



Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in any Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the- counter market if the Participant
(i) is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Agreement.


(III) During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:


(1)
solicit or encourage any employee of the Company or any of its Subsidiaries or
Affiliates to leave such Employment; or



(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left such
Employment coincident with, or within six (6) months prior to or after, the
Termination Date; provided, however, that this restriction shall cease to apply
to any employee who has not been employed by the Company or any of its
Subsidiaries or Affiliates for at least six (6) months.



(IV) During the Restricted Activity Period, the Participant will not, directly
or indirectly, solicit or encourage to cease to work with the Company or any of
its Subsidiaries or Affiliates any consultant then under contract with the
Company or any of its Subsidiaries or Affiliates.


(ii)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Section 10(b).




    





--------------------------------------------------------------------------------





(c)
Confidentiality.



(i)The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.


(ii)Notwithstanding anything to the contrary in Section 10(c)(i), “Confidential
Information” shall not include any information that (w) is or becomes generally
available to the public other than as a result of a breach of this Section
10(c); (x) is already known by the recipient of the disclosed information at the
time of disclosure as evidenced by the recipient’s written records, (y) becomes
available to the recipient of the disclosed information on a non- confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
or (z) was or is independently developed by or for the recipient of the
information without reference to Confidential Information, as evidenced by the
recipient’s written records.


(iii)Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided that the Participant
may disclose to any prospective future employer the provisions of Section 10 of
this Agreement provided such prospective future employer agrees to maintain the
confidentiality of such terms.


(iv)Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company or one of its
Affiliates or Subsidiaries, except that the Participant may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which the Participant is or becomes aware.


(v)Notwithstanding the foregoing, to the extent a Participant is subject to U.S.
law and pursuant to 18 U.S.C. § 1833(b), the parties to this Agreement have the
right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The parties to this agreement also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. 18
U.S.C. § 1833(b) states: “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that-(A) is made-(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets where such disclosure is expressly allowed by 18
U.S.C. § 1833(b).


(d)
Equitable Relief.



Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy that would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.







--------------------------------------------------------------------------------





11.
Tax Withholding.



(a)Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that the Company and/or
the Service Recipient (1) make no representations or undertakings regarding the
treatment of any Tax-Related Item in connection with any aspect of the
Performance Share Units, including, but not limited to, the grant, vesting or
settlement of the Performance Share Units, the subsequent sale of shares of
Common Stock acquired pursuant to such settlement and the receipt of any
dividend and/or any dividend equivalents; and (2) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Performance Share Units to reduce or eliminate the Participant’s liability for
Tax- Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Service Recipient (or
former Service Recipient, as applicable) may be required to withhold or account
for Tax- Related Items in more than one jurisdiction.


(b)Satisfaction of Withholding Obligations. Prior to any relevant taxable or tax
withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Service Recipient to satisfy
all Tax-Related Items. In this regard, the Participant authorizes the Company
and/or the Service Recipient, or their respective agents, at their discretion,
to satisfy their withholding obligations with regard to all Tax-Related Items by
any of the means described in the Plan or by such other means or method as the
Committee in its sole discretion and without notice to the Participant deems
appropriate.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum or another rate that is higher than the Participant's actual rate is
used, any over-withheld amount may be refunded to the Participant in cash by the
Company or the Service Recipient (with no entitlement to the Common Stock
equivalent) or, if not refunded, the Participant may seek a refund from the
local tax authorities. If the obligation for Tax- Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock subject to
the vested Performance Share Units, notwithstanding that a number of the shares
of Common Stock is held back solely for the purpose of paying the Tax-Related
Items.


Finally, the Participant agrees to pay to the Company or the Service Recipient
any amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.


12.Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as in this Agreement provided; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.


13.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
granting of the Performance Share Units that are the subject of this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any of its
Affiliates or Subsidiaries. Further, the Company, or, if different, the Service
Recipient, may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided in this Agreement.


14.Nature of Grant. In accepting the grant of the Performance Share Units, the
Participant acknowledges, understands and agrees that:







--------------------------------------------------------------------------------





(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the grant of the Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been granted in the past;


(c)all decisions with respect to future Performance Share Units or other grants,
if any, will be at the sole discretion of the Company;


(d)the Performance Share Unit grant and the Participant’s participation in the
Plan shall not be interpreted as forming an employment or service contract with
the Company, or any Affiliate or Subsidiary;


(e)unless otherwise agreed with the Company, the Performance Share Units and the
shares of common Stock subject to the Performance Share Units, and the income
and value of same, are not granted as consideration for, or in connection with
the service the Participant may provide as a director of an Affiliate or
Subsidiary;


(f)
the Participant is voluntarily participating in the Plan;



(g)the Performance Share Units and the shares of Common Stock subject to the
Performance Share Units, and the income and value of same, are not intended to
replace any pension rights or compensation;


(h)the Performance Share Units and the shares of Common Stock subject to the
Performance Share Units, and the income and value of same, are not part of
normal or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments;


(i)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Share Units resulting from a Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the Performance Share Units to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company, any of its Affiliates or Subsidiaries, waives the
Participant’s ability, if any, to bring any such claim, and releases the
Company, its Affiliates and Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;


(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Share Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Share Units or any such benefit
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Common Stock of the Company; and


(l)the Participant acknowledges and agrees that neither the Company, nor any
Affiliate or Subsidiary shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Performance Share Units or of any amount
due to the Participant pursuant to the settlement of the Performance Share Units
or the subsequent sale of any share of Common Stock acquired upon settlement.


15.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.


16.Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other





--------------------------------------------------------------------------------





Performance Share Unit grant material by and among, as applicable, the Service
Recipient, the Company and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.


The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, email address, social insurance number, passport or other
identification number, salary, nationality, job title, any share of Common Stock
or directorships held in the Company, details of all Performance Share Units or
any other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipient of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipient
that may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendment to Data or refuse or withdraw the consents
in this Section 16, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing on a purely voluntary basis the
consents described in this Agreement. If the Participant does not consent, or if
the Participant later seeks to revoke the Participant’s consent, the
Participant’s Employment and career with the Service Recipient will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant Performance Share Units
or other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.


17.Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and, to the extent permitted, assigns or Permitted
Transferees of the parties to this Agreement.


18.Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel or terminate, this Agreement, prospectively or retroactively
(including after the Participant’s Termination); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of the Participant under
this Agreement shall not to that extent be effective without the consent of the
Participant. No waiver by either of the parties hereto of their rights under
this Agreement shall be deemed to constitute a waiver with respect to any
subsequent occurrence or transaction under this Agreement unless such waiver
specifically states that it is to be construed as a continuing waiver.


19.Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of federal and state courts located in Somerset
County, New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.


20.Plan. The terms and conditions of the Plan are incorporated in this Agreement
by reference. In the event of a conflict or inconsistency between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the Plan
shall govern and control.


21.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.





--------------------------------------------------------------------------------







22.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


23.Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Performance Share Units and on any share of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreement or undertaking that may be necessary to accomplish the
foregoing.


24.Section 409A of the Code. The Performance Share Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulation or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Committee determines that the
Performance Share Units (or any portion thereof) may be subject to Section 409A,
the Committee shall have the right in its sole discretion (without any
obligation to do so or to indemnify the Participant or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other action, as
the Committee determines is necessary or appropriate either for the Performance
Share Units to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.


25.Appendix. Notwithstanding any term or condition in this Agreement, the
Performance Share Unit grant shall be subject to any special term or condition
set forth in Appendix 1 to this Performance Share Unit Agreement for the
Participant’s country. Moreover, if the Participant relocates to one of the
countries included in Appendix 1, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. Appendix 1 constitutes part of this Performance Share
Unit Agreement.


26.Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant’s
country may have certain foreign asset/account, exchange control and/or tax
reporting requirements, which may affect the Participant’s ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including any dividend received or sale proceeds arising from the
sale of shares of Common Stock) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant may also be required to repatriate the sale proceeds or other
funds received as a result of the Participant’s participation in the Plan to his
or her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with such regulations and the Participant should consult his or
her personal legal advisor for further details.


27.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws of one or more countries, that may affect his or her ability to
acquire or sell shares of Common Stock or rights to shares of Common Stock
(e.g., Performance Share Units) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by applicable laws). Any restrictions under these laws or regulations
are separate from and in addition to any restriction that may be imposed under
any applicable Company securities trading policy. The Participant is responsible
for ensuring compliance with any applicable restriction and is advised to
consult his or her personal legal advisor on this matter.


28.Entire Agreement; Miscellaneous. This Agreement, the Grant Notice and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Performance Share Units. This Agreement, the Grant Notice and the
Plan supersede any prior agreement, commitment or negotiation concerning the
Performance Share Units. The headings used in this Agreement, including without
limitation Exhibit A and Appendix 1, are for convenience only and shall not
affect its interpretation.

















--------------------------------------------------------------------------------





Exhibit A to Performance Share Unit Agreement


1.Vesting. Except as otherwise expressly provided in Section 6 of the Agreement,
provided the Participant has not incurred a Termination on or prior to the
Regular Vesting Date, the Performance Share Units granted under the Grant Notice
to which this Agreement relates shall vest upon the date on which the Committee
determines and certifies, as applicable, the attainment level of both the EPS
Performance Percentage and the RTSR Performance Percentage (the “Regular Vesting
Date”) with respect to the period commencing on July 1, 2016 and ending on June
30, 2019 (the “Performance Period”), in each case, as of the last day of the
Performance Period, which determination shall be made no later than the
seventy-fifth (75th) day following the end of the Performance Period. As
determined by the Committee, the number of Performance Share Units, if any, in
which the Participant vests shall be equal to the sum of (a) the product of (i)
the EPS Target Number of Performance Share Units (as set forth in the Grant
Notice) and (ii) the EPS Performance Percentage, plus (b) the product of (i) the
RTSR Target Number of Performance Share Units (as set forth in the Grant Notice)
and (ii) the RTSR Performance Percentage. Upon the Regular Vesting Date, the
Restricted Period shall expire and any vested Performance Share Unit shall be
settled in accordance with Section 5 of the Agreement. Any Performance Share
Units that do not become vested in accordance with this Exhibit A (to the extent
not previously forfeited pursuant to Section 6 of the Agreement) shall,
effective as of the Regular Vesting Date, be forfeited by the Participant
without consideration.


2.Change in Control. Notwithstanding Section 1 of this Exhibit A, the following
shall apply in connection with a Change in Control:


(a)In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the stock of the acquiring or successor entity is publicly
traded and the Performance Shares Units are assumed, continued or substituted,
the Performance Share Units shall be converted, immediately prior to the Change
in Control, to a number of time-based Restricted Stock Units equal to the sum of
(A) the EPS Target Number of Performance Share Units, and (B) either of the
following (1) if the Change in Control occurs in the first year of the
Performance Period, the RTSR Target Number of Performance Share Units, or (2) if
the Change in Control occurs after the first year of the Performance Period, a
number of Performance Share Units that would become eligible to vest based on
the attainment level of the Relative Total Shareholder Return Performance Goal
calculated as of a shortened Performance Period that ends on the date
immediately preceding the date of the Change in Control (the “Converted RSUs”).
The Converted RSUs shall be eligible to vest based on the Participant’s
continued Employment through the Regular Vesting Date. Provided that the
Participant has not incurred a Termination prior to the Regular Vesting Date,
the Restricted Period with respect to the Converted RSUs shall expire upon the
Regular Vesting Date and any vested Converted RSU shall be settled in accordance
with Section 5 of the Agreement.


(b)In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the acquiring or successor entity does not assume,
continue or substitute the Performance Share Units or the stock of the acquiring
or successor entity is not publicly traded, the Performance Share Units shall be
replaced with a right to receive, within thirty (30) days following the date of
the Change in Control, a cash payment equal to the sum of (i) the product of (A)
the Per Share Cash Amount, multiplied by (B) the EPS Target Number of
Performance Share Units, and (ii) the product of (A) the Per Share Cash Amount,
multiplied by (B) either of the following (1) if the Change in Control occurs in
the first year of the Performance Period, the RTSR Target Number of Performance
Share Units, or (2) if the Change in Control occurs after the first year of the
Performance Period, a number of Performance Share Units that would become
eligible to vest based on the attainment of the Relative Total Shareholder
Return Performance Goal calculated as of a shortened Performance Period that
ends on the date immediately preceding the date of the Change in Control. The
“Per Share Cash Amount” for purposes of this Section 2(b) means an amount equal
to the sum of (I) the average of the closing price of the Common Stock for the
20 trading days immediately preceding the date of the Change in Control and (II)
any cash dividend payable on a share of Common Stock during the 20 trading-day
period described in the foregoing.


(c)In the event of a Change in Control on or after the last day of the
Performance Period, but prior to the settlement of such Performance Share Units
in shares of Common Stock in accordance with this Agreement, the Participant
shall receive whatever a stockholder of shares of Common Stock equal in number
to the settlement amount (determined in accordance with Section 1 of this
Exhibit A) would have been eligible to receive due to such Change in Control.


(d)Any Performance Share Unit that does not vest or become Converted RSUs, as
applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.


3.
Earning Per Share Performance Goal



For purposes of this Agreement,





--------------------------------------------------------------------------------







“Cumulative EPS” means the sum of the EPS for each fiscal year of the Company or
portion thereof in the Performance Period.


“Earnings Per Share” or “EPS” for any period means the Company’s “adjusted net
income” for such period, as publicly reported by the Company, divided by the
average number of fully diluted shares of Common Stock outstanding in such
period, as publicly reported by the Company.


“EPS Performance Percentage” means the a percentage, as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.


Performance Level
Cumulative EPS
Percent Target Goal
of
EPSPerformance Percentage
Below Threshold
Below $3.10
Below 75%
0%
Threshold
$3.10
75%
50%
 
Between $3.10 and $4.13
 
Linearly interpolate between 50% and 100%
Target
$4.13
100%
100%
 
Between $4.13 and $5.16
 
Linearly interpolate between 100% and 200%
Maximum
$5.16 (or higher)
125%
200%



4.
Relative Total Shareholder Return Performance Goal



For purpose of this Agreement,


“Beginning Stock Price” means the average of the closing prices of the Common
Stock or the shares of the Peer Group, as applicable, for the 20 trading days
ending on the trading date immediately preceding the first day of the
Performance Period.


“Ending Stock Price” means the average of the closing prices of the Common Stock
or the shares of the Peer Group, as applicable, for the 20 trading days up to
and including (if a trading day) the last day of the Performance Period.






“Peer Group” means the companies that comprise the S&P Composite 1500 Health
Care Index. Companies that are members of the index at the beginning of the
Performance Period that subsequently cease to be listed in the index as a result
of acquisitions, mergers or combinations involving such companies shall be
excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file for bankruptcy during
the Performance Period shall be treated as worst performers for purposes of the
Relative Total Shareholder Return Performance Goal calculation.


“Relative Total Shareholder Return” or “RTSR” means the quotient equal to (i)
the Ending Stock Price minus the Beginning Stock Price plus assumed reinvestment
as of the ex-dividend date of ordinary and extraordinary cash dividends, if any,
paid by the applicable issuer during the Performance Period, divided by (ii) the
Beginning Stock Price. Total Shareholder Return expressed as a formula shall be
as follows:




(Ending Stock Price - Beginning Stock Price +    
Relative Total Shareholder Return    =      Assumed Dividend Reinvestment)
Beginning Stock Price




The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return.





--------------------------------------------------------------------------------







“RTSR Performance Percentage” means the percentage, as set forth in the below
table, representing the performance level of attainment of the Relative Total
Shareholder Return Performance Goal set forth in the below table


RTSR Percentile Rank
Relative to RTSR of Peer Group
Performance Level
RTSR Performance Percentage
Below 25th Percentile
Below Threshold
0%
25th Percentile
Threshold
50%
Between 25th Percentile and Median
 
Linearly Interpolate between 50% and 100%
Median
Target
100%
Between Median and 75th Percentile
 
Linearly Interpolate between 100% and 150%
75th Percentile and Above
Maximum
150%






























































































--------------------------------------------------------------------------------







Appendix 1


PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


(Performance Period commencing on July 1, 2015 and ending on June 30, 2018)


                 COUNTRY-SPECIFIC TERMS AND CONDITIONS


All capitalized terms used in this Appendix 1 that are not defined in this
Appendix 1 have the meanings defined in the Plan or the Performance Share Unit
Agreement. The Performance Share Unit Agreement, this Appendix 1, and Exhibit A
to the Performance Share Unit Agreement are collectively the “Agreement.”


Terms and Conditions


This Appendix 1 includes additional or different terms and conditions that
govern the Performance Share Units if the Participant works or resides in one of
the countries listed below. The Participant understands that if the Participant
is a citizen or resident of a country other than the one in which he or she is
currently residing and/or working, transfers Employment and/or residency after
the Date of Grant or is considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine to what extent the
terms and conditions contained in this Appendix 1 shall apply to the
Participant.


Notifications


This Appendix 1 also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2016.
Such laws are often complex and change frequently. As a result, the Participant
should not rely on the information in this Appendix 1 as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Performance Share Units vest
or at the time the Participant sells the shares of Common Stock.


In addition, the information contained in this Appendix 1 is general in nature
and may not apply to the Participant’s particular situation, and the Company is
not in a position to assure the Participant of a particular result. Accordingly,
the Participant should seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to his or her situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working, transfers
Employment and/or residency after the Date of Grant or is considered a resident
of another country for local law purposes, the information contained in this
Appendix 1 may not apply to the Participant.





































--------------------------------------------------------------------------------





Argentina


Notifications


Securities Law Information. Neither the Performance Share Units nor the
underlying shares of Common Stock are publicly offered or listed on any stock
exchange in Argentina. The offer is private and not subject to the supervision
of any Argentine governmental authority.


Foreign Asset/Account Reporting Information. The Participant must report any
share of Common Stock acquired under the Plan and held by the Participant on
December 31 of each year on the Participant’s annual tax return for that year.
The Participant is strongly advised to consult the Participant’s personal tax
advisor to ensure compliance with this tax reporting obligation.


Exchange Control Information. Following the sale of shares of Common Stock
and/or the receipt of dividends, Argentine residents may be subject to certain
restrictions in bringing such funds back into Argentina. The Argentine bank
handling the transaction may request certain documentation in connection with
the request to transfer sale proceeds into Argentina (e.g., evidence of the
sale, proof of the source of the funds used to purchase such shares, etc.). The
Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
vesting of the Performance Share Units, the subsequent sale of any share
acquired at vesting and the receipt of any dividend paid on such share.


Please note that exchange control regulations in Argentina are subject to
frequent change. The Participant should consult with his or her personal legal
advisor regarding any exchange control obligation the Participant may have in
connection with the Participant’s participation in the Plan.




AUSTRALIA


Australian Offer Document. The Participant understands that the offering of the
Plan in Australia is intended to qualify for exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document and the award
documentation provided to the Participant.


Terms and Conditions


Vesting. The following provisions supplement the Performance Share Unit Grant
Notice and Sections 3 and 6 and Exhibit A of the Performance Share Unit
Agreement:


Notwithstanding Section 6(c) of the Performance Share Unit Agreement, if the
Participant incurs a Termination due to Disability or Retirement, the Target
Number of Performance Share Units shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested and the Restricted Period
shall expire.


Data Privacy. The following provisions supplement Section 16 of the Performance
Share Unit Agreement:


The Company can be contacted at 14 Schoolhouse Rd, Somerset, NJ 08873. The
Service Recipient can be contacted at Catalent Australia Pty. Ltd., 217-221
Governor Road, Braeside, Victoria, Australia 3195.


The Participant’s personal information will be held in accordance with the
Service Recipient’s privacy policy, a copy of which can be obtained by
contacting the Service Recipient at the address indicated above. The Service
Recipient’s privacy policy contains, among other things, details of how the
Participant can access and seek correction of personal information held in
connection with the Performance Share Units, how the Participant can complain
about a breach of the Australian Privacy Principles and how the Service
Recipient will deal with such a complaint.


The Participant understands and agrees that Data may be transferred to
recipients located outside of Australia, including the United States and any
other country where the Company has operations.









--------------------------------------------------------------------------------





Notifications


Exchange Control Information. The Participant is responsible for reporting cash
transactions inbound (e.g., the remittance of cash proceeds received upon sale
of shares of Common Stock) exceeding A$10,000 and for inbound international fund
transfers of any value, which do not involve an Australian bank.


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


BELGIUM


Notifications


Foreign Asset/Account Reporting Information. The Participant is required to
report any security or bank account (including a brokerage account) opened and
maintained outside Belgium on his or her annual tax return. In a separate
report, the Participant must provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened). This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium at www.nbe.be, under the Kredietcentrales / Centrales
des crédits caption.


BRAZIL


Terms and Conditions


Compliance with Law. By accepting the Performance Share Units, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable Tax-Related Items associated with the Performance
Share Units, the receipt of any dividend, and the sale of shares of Common Stock
acquired under the Plan.


Nature of Grant. The following provisions supplement Section 14 of the
Performance Share Unit Agreement:


In accepting the Performance Share Units, the Participant agrees that (i) he or
she is making an investment decision, (i) the shares of Common Stock will be
issued to the Participant only if the vesting conditions are met, and any
necessary service is rendered by the Participant over the Restricted Period, and
(iii) the value of the underlying shares of Common Stock is not fixed and may
increase or decrease in value over the Restricted Period without compensation to
the Participant.


Notifications


Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil annually, if the
aggregate value of such assets and rights is equal to or greater than
US$100,000. If the aggregate value of such assets and rights exceeds
US$100,000,000, the Participant will be required to make such declarations on a
quarterly basis. Assets and rights that must be reported include shares of
Common Stock acquired under the Plan. Foreign individuals holding Brazilian
visas are considered Brazilian residents for purposes of this reporting
requirement and must declare at least the assets held abroad that were acquired
subsequent to the date of admittance as a resident of Brazil.


Tax on Financial Transactions. If the Participant repatriates the proceeds from
the sale of shares of Common Stock or receipt of any cash dividend and converts
the funds into local currency, the Participant may be subject to the Tax on
Financial Transactions.




CHINA


Terms and Conditions


The following terms and conditions will be applicable to the Participant to the
extent that the Company, in its discretion, determines that the Participant’s
participation in the Plan will be subject to exchange control restrictions in
the People’s Republic of China (“PRC”), as implemented by the PRC State
Administration of Foreign Exchange (“SAFE”).





--------------------------------------------------------------------------------







Vesting. The following provisions supplement the Performance Share Unit Grant
Notice and Sections 3 and 6 and Exhibit A of the Performance Share Unit
Agreement:


Notwithstanding anything to the contrary in the Performance Share Unit
Agreement, the Performance Share Units shall not vest and no share of Common
Stock will be issued to the Participant unless and until all necessary exchange
control or other approvals with respect to the Performance Share Units under the
Plan have been obtained from SAFE or its local counterpart (“SAFE Approval”). In
the event that SAFE Approval has not been obtained prior to any date on which
the Performance Share Units are scheduled to vest in accordance with the Vesting
Schedule set forth on Exhibit A, the Performance Share Units will not vest until
the seventh day of the month following the month in which SAFE Approval is
obtained (the “Actual Vesting Date”). If the Participant incurs a Termination
prior to the Actual Vesting Date, the Participant shall not be entitled to vest
in any portion of the Performance Share Units and the Performance Share Units
shall be forfeited without any liability to the Company or its Affiliates.


Notwithstanding Section 6(c) of the Performance Share Unit Agreement, if the
Participant incurs a Termination due to Disability or Retirement on or after the
Actual Vesting Date, the Target Number of Performance Share Units shall, to the
extent not then vested or previously forfeited or cancelled, become fully vested
and the Restricted Period shall expire.


Settlement of Performance Share Units and Sale of Shares. Notwithstanding
anything to the contrary in the Plan or the Performance Share Unit Agreement,
due to PRC exchange control restrictions the Participant agrees that any share
of Common Stock acquired at settlement of the Performance Share Units may be
immediately sold at settlement or, at the Company’s discretion, at a later time
(including when the Participant terminates Employment for any reason). If,
however, the sale of the shares of Common Stock is not permissible under the
Company’s insider trading policy, the Company retains the discretion to postpone
the issuance of the shares of Common Stock subject to the vested Performance
Share Units until such time that the sale is again permissible and to then
immediately sell the shares of Common Stock subject to the Performance Share
Units. The Participant further agrees that the Company is authorized to instruct
its designated broker to assist with the mandatory sale of the shares of Common
Stock (on the Participant’s behalf pursuant to this authorization), and the
Participant expressly authorizes such broker to complete the sale of such shares
of Common Stock. The Participant acknowledges that the Company’s designated
broker is under no obligation to arrange for the sale of shares of Common Stock
at any particular price. Upon the sale of the shares of Common Stock, the
Company agrees to pay the cash proceeds from the sale, less any brokerage fee or
commission, to the Participant in accordance with applicable exchange control
laws and regulations and provided any liability for Tax-Related Items has been
satisfied. Due to fluctuations in the share price and/or the United States
Dollar exchange rate between the settlement date and (if later) the date on
which the shares of Common Stock are sold, the sale proceeds may be more or less
than the market value of the shares of Common Stock on the settlement date
(which is the amount relevant to determining the Participant’s tax liability).
The Participant understands and agrees that the Company is not responsible for
the amount of any loss the Participant may incur and that the Company assumes no
liability for any fluctuation in the share price and/or United States Dollar
exchange rate.


Exchange Control Restrictions. The Participant understands and agrees that he or
she will be required to immediately repatriate to China the proceeds from the
sale of any share of Common Stock acquired under the Plan or from any cash
dividend paid on such share. The Participant further understands that such
repatriation of the proceeds may need to be effected through a special exchange
control account established by the Company or any Affiliate or Subsidiary, and
the Participant hereby consents and agrees that the proceeds may be transferred
to such account by the Company (or its designated broker) on the Participant’s
behalf prior to being delivered to the Participant. The Participant also
acknowledges and understands that there may be a delay between the date the
shares of Common Stock are sold and the date the cash proceeds are distributed
to the Participant. The Participant also agrees to sign any agreement, form
and/or consent that may be reasonably requested by the Company (or the Company’s
designated broker) to effectuate such transfers.


The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, the Participant understands that he or she will be required to set up a
U.S. dollar bank account in China so that the proceeds may be deposited into
this account. If the proceeds are paid to the Participant in local currency, (i)
the Participant acknowledges that the Company is under no obligation to secure
any particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) the Participant agrees to bear any currency fluctuation risk between
the time the shares of Common Stock are sold or dividends are paid and the time
the proceeds are converted to local currency and distributed to the Participant.
The Participant agrees to comply with any other requirement that may be imposed
by the Company in the future in order to facilitate compliance with exchange
control requirements in China.







--------------------------------------------------------------------------------





Notifications


Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transaction conducted
with non-PRC residents, either directly or through financial institutions. Under
these rules, the Participant may be subject to reporting obligations for the
Performance Share Units and/or the shares of Common Stock acquired under the
Plan and any Plan-related transaction. The Participant should consult his or her
personal legal advisor regarding the details of this reporting obligation.






FRANCE


Terms and Conditions


Type of Performance Share Units. The Performance Share Units are not granted as
“French-qualified” awards and are not intended to qualify for the special tax
and social security treatment applicable to shares granted for no consideration
under Sections L. 225-197 to L. 225-197-6 of the French Commercial Code, as
amended.


Consent to Receive Information in English. By accepting the Performance Share
Units, the Participant confirms having read and understood the documents related
to the Performance Share Units (the Plan and the Agreement) which were provided
in the English language. The Participant accepts the terms of these documents
accordingly.


Consentement Relatif à l'Utilisation de la Langue Anglaise. En acceptant
l’Attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d'Attribution) qui ont été
remis en langue anglaise. Le Participant accepte les termes de ces documents en
conséquence.


Notifications


Foreign Asset/Account Reporting Information. The Participant is required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing his or her annual tax return. Additional monthly
reporting obligations may apply if the Participant's foreign account balances
exceed €1,000,000. Failure to complete these reports trigger penalties for the
French resident Participant. The Participant should consult his or her personal
legal advisor regarding the details of this reporting obligation.


GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank). In the case of
payments made or received in connection with securities (including proceeds
realized upon the sale of shares of Common Stock), the report must be made by
the 5th day of the month following the month in which the payment was made or
received. The form of the report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. The Participant understands that if the Participant
makes or receives a payment in excess of this amount, the Participant is
responsible for complying with applicable reporting requirements.


ITALY


Terms and Conditions


Data Privacy. This provision replaces Section 16 of the Performance Share Unit
Agreement:


The Participant understands that the Service Recipient, the Company and any
other Affiliate and Subsidiary may hold certain personal information about the
Participant, including, the Participant’s name, home address and telephone
number, date of birth, social insurance number, passport or other identification
number (e.g., resident registration number), salary, nationality, job title, any
share of







--------------------------------------------------------------------------------









Common Stock or directorships held in the Company, details of the Performance
Share Units or any other entitlement to shares of Common Stock awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Personal Data”) and will process such data for the exclusive purpose of
implementing, managing and administering the Plan.


The Participant also understands that providing the Company with Personal Data
is mandatory for compliance with local law and necessary for the performance of
the Plan and that the Participant’s refusal to provide such Personal Data would
make it impossible for the Company to perform its contractual obligations and
may affect the Participant’s ability to participate in the Plan. The Controllers
of personal data processing are Catalent, Inc., 14 Schoolhouse Road, Somerset,
NJ 08873, and Catalent Italy, SpA, Via Nettunense KM 20, 100 04011 Aprilia (LT),
Italy, which is also the Company’s representative in Italy for privacy purposes
pursuant to Legislative Decree no 196/2003.


The Participant understands that Personal Data will not be publicized, but it
may be accessible by the Service Recipient and its internal and external
personnel in charge of processing of such Personal Data and by the Personal Data
Processor (the “Processor”), if any. An updated list of Processors and other
transferees of Personal Data is available upon request from the Service
Recipient. Furthermore, Personal Data may be transferred to Morgan Stanley Smith
Barney LLC, Service Recipient and any bank, other financial institution or
broker involved in the management and administration of the Plan. The
Participant understands that the Company and/or its Affiliates and Subsidiaries
will transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and that the Company and/or its Affiliates and Subsidiaries may
each further transfer Personal Data to third parties assisting the Company in
the implementation, administration and management of the Plan, including any
requisite transfer to Morgan Stanley Smith Barney LLC or another third party
with whom the Participant may elect to deposit any share of Common Stock
acquired under the Plan. Such recipients may receive, possess, use, retain and
transfer the Personal Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that these recipients may be located in or
outside the European Economic Area in such countries as in the United States
that may not provide the same level of protection as intended under Italian data
privacy laws. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete the Participant’s Personal Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.


The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data are collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of the
Participant’s Personal Data abroad, including outside of the European Economic
Area, as specified in the Agreement and pursuant to applicable laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration and management of the Plan. The Participant
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
the Participant has the right to, including but not limited to, access, delete,
update, ask for rectification of the Participant’s Personal Data and estop, for
legitimate reason, the Personal Data processing.


Furthermore, the Participant is aware that the Participant’s Personal Data will
not be used for direct marketing purposes. In addition, the Personal Data
provided can be reviewed and questions or complaints can be addressed by
contacting the Participant’s human resources department.


Plan Document Acknowledgement. By accepting the Performance Share Units, the
Participant acknowledges that (a) the Participant has received the Plan and the
Agreement; (b) the Participant has reviewed those documents in their entirety
and fully understands the contents thereof; and (c) the Participant accepts all
provisions of the Plan and the Agreement. The Participant further acknowledges
that the Participant has read and specifically and expressly approves, without
limitation, the following sections of the Performance Share Unit Agreement:
“Treatment on Termination”; “Non-Transferability”; “Repayment of Proceeds;
Clawback Policy”; “Restrictive Covenants”; “Tax Withholding”; “No Right to
Continued Employment”; “Nature of Grant”; “No Advice Regarding Grant”; “Data
Privacy” as replaced by the above provision; “Waiver and Amendments”; “Governing
Law; Venue”; “Electronic Delivery and Acceptance”; “Imposition of Other
Requirements”; and “Appendix.”











--------------------------------------------------------------------------------





Notifications


Foreign Asset/Account Reporting Information. If, at any time during the fiscal
year, the Participant holds foreign financial assets (including cash and/or
shares of Common Stock) which may generate income taxable in Italy, the
Participant is required to report these assets on his or her annual tax return
(UNICO Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to the Participant if the Participant is the beneficial owner of foreign
financial assets under Italian money laundering provisions.


Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax. Beginning in 2014,
such tax is levied at an annual rate of 2 per thousand (0.2%). The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock) assessed at the end of the calendar year. The Participant is
responsible for complying with any reporting and/or payment obligation that may
arise in connection with this tax.


JAPAN


Notifications


Foreign Asset/Account Reporting Information. If the Participant holds assets
(e.g., shares of Common Stock acquired under the Plan, proceeds from the sale of
shares of Common Stock and, possibly, Performance Share Units) outside of Japan
with a value exceeding ¥50,000,000 as of December 31 of any calendar year, the
Participant is required to report such to the Japanese tax authorities by March
15th of the following year. The Participant should consult with his or her
personal tax advisor regarding the details of this reporting obligation.




SINGAPORE


Notifications


Securities Law Information. The Performance Share Units are granted pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Participant should note that the Performance Share Units are subject to section
257 of the SFA and the Participant will not be able to make (i) any subsequent
sale of the shares of Common Stock in Singapore or (ii) any offer of such
subsequent sale of the shares of Common Stock in Singapore, unless such sale or
offer is made (i) after six months from the Date of Grant, or (ii) pursuant to
the exemptions under Part XIII Division 1 Subdivision (4) (other than section
280) of the SFA.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”), directors, associate directors and shadow directors1
of a Singaporean Affiliate or Subsidiary are subject to certain notification
requirements under the Singapore Companies Act and must notify the Singaporean
Affiliate or Subsidiary in writing of an interest (e.g., Performance Share
Units, shares of Common Stock, etc.) in the Company or any related company
within two business days of (i) its acquisition or disposal, (ii) any change in
a previously disclosed interest (e.g., when the shares of Common Stock are
sold), or (iii) becoming the CEO, or a director (if such an interest exists at
the time).


SWITZERLAND


Notifications


Securities Law Information. The offer of the Performance Share Units is
considered a private offering in Switzerland and is therefore not subject to
securities registration in Switzerland. Neither this document nor any other
material relating to the Performance Share Units constitutes a prospectus as
such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other material relating to the
Performance Share Units may be publicly distributed nor otherwise made publicly
available in Switzerland.











--------------------------------------------------------------------------------





UNITED KINGDOM


Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Performance Share Unit Agreement, the
Performance Share Units are payable in shares of Common Stock only.


Tax Withholding. The following provisions supplement Section 11 of the
Performance Share Unit Agreement:


If payment or withholding of the income tax due in connection with the
Performance Share Units is not made within ninety (90) days of the end of the
tax year in which the taxable event occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Participant to the Service Recipient, effective on the Due Date. The
Participant agrees that the loan will bear interest at the official rate of Her
Majesty’s Revenue and Customs (“HMRC”) and will be immediately due and repayable
by the Participant, and the Company and/or the Service Recipient may recover it
at any time thereafter by any of the means referred to in Section 11 of the
Performance Share Unit Agreement.





1 A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.






Notwithstanding the foregoing, if the Participant is an executive officer or
director of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant shall not be eligible for a loan to cover the income tax
due as described above. Instead, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
National Insurance contributions may be payable. The Participant acknowledges
that the Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self- assessment
regime and for paying the Company or the Service Recipient (as applicable) for
the value of any employee National Insurance contributions due on this
additional benefit. The Participant further acknowledges that the Company or the
Service Recipient may recover such amounts from the Participant by any of the
means referred to in Section 11 of the Performance Share Unit Agreement.


Joint Election. As a condition of the Participant’s participation in the Plan,
the Participant agrees to accept any liability for secondary Class 1 National
Insurance contributions which may be payable by the Company and/or the Service
Recipient in connection with the Performance Share Units and any event giving
rise to Tax-Related Items (the “Service Recipient’s Liability”). Without
limitation to the foregoing, the Participant agrees to execute the following
joint election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Service Recipient’s
Liability to the Participant. The Participant further agrees to execute such
other joint elections as may be required between the Participant and any
successor to the Company and/or the Service Recipient. The Participant further
agrees that the Company and/or the Service Recipient may collect the Service
Recipient’s Liability from him or her by any of the means set forth in Section
11 of the Performance Share Unit Agreement.


If the Participant does not enter into the Joint Election prior to the vesting
of the Performance Share Units or any other event giving rise to Tax-Related
Items, he or she will not be entitled to vest in the Performance Share Units or
receive any benefit in connection with the Performance Share Units unless and
until he or she enters into the Joint Election and no shares of Common Stock or
other benefit pursuant to the Performance Share Units will be issued to the
Participant under the Plan, without any liability to the Company and/or the
Service Recipient.


URUGUAY


There are no country-specific provisions.





